Motion by Scott M. Zucker for reinstatement to the bar as an attorney and counselor-at-law. Mr. Zucker was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 21, 1989. By decision and order on application dated March 28, 2008, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against Mr. Zucker and the issues raised were referred to Norma Giffords, as Special Referee to hear and report. By opinion and order dated March 30, 2010, this Court suspended Mr. Zucker from the practice of law for a period of one year, *765commencing April 30, 2010, based on three charges of professional misconduct (see Matter of Zucker, 73 AD3d 97 [2010]). Leave to appeal to the Court of Appeals was denied by order dated May 11, 2010. Upon the papers filed in support of the motion and the papers filed in relation thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, Scott M. Zucker, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Scott M. Zucker to the roll of attorneys and counselors-at-law. Eng, EJ., Mastro, Rivera, Skelos and Miller, JJ., concur.